





CITATION: Hurrell (Re), 2011 ONCA
      131



DATE: 20110215



DOCKET: C52078



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and Armstrong JJ.A.



IN THE MATTER OF: David Hurrell



David Hurrell,
          appearing in person



Joseph Di Luca, as
amicus curiae



Matthew Asma, for the Attorney General



Heard: February 14, 2011



On appeal against the disposition of the Ontario Review Board,
          dated March 22, 2010.



APPEAL BOOK ENDORSEMENT



[1]

Mr. Hurrell spoke eloquently about the frustrations he experiences
    living in the institution.   We hope that the Review Board will take Mr.
    Hurrells concerns into account at the next hearing, scheduled for March 8,
    2011.

[2]

On this appeal, having reviewed all of the material filed, including Mr.
    Hurrells hand printed memorandum, we are of the view that the Boards decision
    was reasonable.

[3]

The appeal is dismissed.


